


Exhibit 10.41


 
    
NINTH AMENDMENT TO CREDIT AGREEMENT
This Ninth Amendment to Credit Agreement (this “Amendment”) is entered into as
of April 23, 2015, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) and MAXWELL TECHNOLOGIES, INC. (“Borrower”).
RECITALS
Borrower and Bank are parties to that certain Credit Agreement dated as of
December 5, 2011, as amended from time to time, including but without limitation
by that certain First Amendment to Credit Agreement dated as of October 31,
2013, that certain Second Amendment to Credit Agreement dated as of December 5,
2013, that certain Third Amendment and Waiver to Credit Agreement dated as of
February 5, 2014, that certain Forbearance and Fourth Amendment to Credit
Agreement dated as of April 30, 2014, that certain Forbearance and Fifth
Amendment to Credit Agreement dated as of June 30, 2014, that certain Sixth
Amendment to Credit Agreement dated as of August 29, 2014, that certain Seventh
Amendment to Credit Agreement dated as of November 19, 2014 and that certain
Eighth Amendment to Credit Agreement dated as of February 27, 2015 (the
“Agreement”).
Borrower is in default under the Agreement due to (i) Borrower’s violation of
Section 4.9(c) of the Agreement as a result of Borrower’s failure to comply with
the maximum net loss requirement for the quarter ending March 31, 2015 and (ii)
Borrower’s violation of Section 4.9(b) of the Agreement as a result of
Borrower’s failure to maintain the required aggregate amount of consolidated
unrestricted cash at all times in March 2015 (the “Existing Defaults”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.
NOW, THEREFORE, the parties agree as follows:
1.Section 1.1(a) of the Agreement is hereby amended and restated in its entirety
and replaced with the following:
“(a)     Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including June 15, 2015, not to exceed at any time the Line of Credit, the
proceeds of which shall be used to finance Borrower’s working capital
requirements and general corporate purposes. Borrower’s obligation to repay
advances under the Line of Credit shall be evidenced by promissory notes dated
as of August 29, 2014 (as amended, restated, modified or supplemented from time
to time) and April 30, 2015 (as amended, restated, modified or supplemented from
time to time, collectively the “Line of Credit Note”), all terms of which are
incorporated herein by this reference.
As used herein, “Line of Credit” shall mean from (i) April 23, 2015 through
April 29, 2015, an aggregate principal amount of Ten Million Dollars
($10,000,000) and (ii) April 30, 2015 through June 15, 2015, an aggregate
principal amount of Eight Million Dollars ($8,000,000).”
2.Section 4.9(b) of the Agreement is hereby amended and restated in its entirety
and replaced with the following:
“(b) Borrower shall maintain at all times an aggregate amount of at least (i)
Two Million Dollars ($2,000,000) in consolidated unrestricted cash in the United
States and (ii) Fourteen Million Dollars ($14,000,000) in total of consolidated
unrestricted cash.”
3.The Compliance Certificate attached to the Agreement hereby is replaced with
the Compliance Certificate attached hereto.




--------------------------------------------------------------------------------




4.Borrower acknowledges and Bank hereby waives the Existing Defaults.
5.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.
6.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.
7.Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default (other than the Existing Default) has
occurred and is continuing.
8.By no later than April 30, 2015, Borrower hereby agrees that it shall repay
all obligations of Borrower to Bank under the Line of Credit in excess of Eight
Million Dollars ($8,000,000).
9.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank:
(a)this Amendment, duly executed by Borrower;
(b)Corporate Borrowing Resolutions in the form attached hereto;
(c)a Revolving Line of Credit Note dated as of April 30, 2015, duly executed by
Borrower; and
(d)all reasonable fees and expenses incurred through the date of this Amendment,
which may be debited from any of Borrower's accounts.
10.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.








[Balance of Page Intentionally Left Blank]




--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
MAXWELL TECHNOLOGIES, INC.
 
 
 
By: /s/ Kevin S. Royal
 
 
 
Title: SVP and CFO
 
 
 


WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
By: /s/ Alex Razo
 
 
 
Title: SVP







































































[Signature Page to Ninth Amendment to Credit Agreement]




--------------------------------------------------------------------------------




COMPLIANCE CERTIFICATE
TO:    WELLS FARGO BANK, NATIONAL ASSOCIATION
10421 Wateridge Court, Suite 150
San Diego, CA 92121


I am an officer of MAXWELL TECHNOLOGIES, INC. (“Borrower”). Under the terms of
that certain Credit Agreement between Borrower and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) dated as of December 5, 2011, as amended from time to time
(the “Agreement”), I hereby certify that:
The attached financial statements of Borrower and/or each Subsidiary dated as of
_____________ (the “Statement Date”) are true and correct and have been
accurately prepared in accordance with generally accepted accounting principles
and used consistently with prior practices.
Unless expressly stated otherwise in a written statement attached to this
Certificate, all representations and warranties contained in the Agreement
remain true and correct, and as of the date hereof there exists no default or
defined event of default under the Agreement or any promissory note or other
contract, instrument or document executed in connection therewith, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute such a default or defined event of default.
The calculations regarding each financial covenant below (with capitalized terms
not otherwise defined having the meanings given to them in the Agreement), as of
the Statement Date, and regardless of whether Borrower must be in compliance
with each covenant as of the Statement Date, are as follows:
BORROWER FINANCIAL COVENANTS:
SECTION
COVENANT
ACTUAL
REQUIRED
4.9(a)
Quick Ratio
______ to 1.000
Not less than 1.125 to 1.000
4.9(b)
Liquidity
$_________
$14,000,000 in Total
 
 
$_________
$2,000,000 in the United States
 






 
 



MAXWELL TECHNOLOGIES, INC.




By:    __________________________________                        
Title:    __________________________________
Date:    __________________________________            




